Citation Nr: 1124902	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower back disability, to include degenerative joint disease and disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from May 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied service connection for degenerative joint and disc disease of the lumbar spine. 

The Veteran testified at a December 2007 hearing held before the undersigned at the RO; the transcript is of record.

In February 2008 the Board remanded the claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2008 the Board remanded the claim for a VA examination.  

The February 2009 VA examiner found that it was as likely as not that the Veteran's current low back pathology was aggravated by his activity and the incident that occurred in service.  The examiner was asked to identify what activity or incident in service aggravated the Veteran's back.  He responded in the May 2008 addendum that he noted several references to back complaints in the 70s but could not find a specific incident when the Veteran was seen for a specific injury that caused or aggravated his back complaints.  The examiner then opined that it was less likely than not that his back complaints are a result from his work in service.  The examiner's opinion is unclear.  As such the VA examination and addendum are inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The question of whether there was a pre-existing injury is raised by the record.  Every Veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  No defects as to the Veteran's back were noted at the examination for entry into service; his back was found to be normal.  In his medical history the Veteran reported no back condition.  In April 1973 the Veteran reported being in a car accident one year prior, however as it is unclear whether this accident was prior to or during service; it is determined not to be clear and unmistakable evidence of a pre-existing injury.  As such, the Veteran is presumed sound at entry. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current diagnosis of the lower back and should opine as to whether it is at least as likely as not that any diagnosed condition was caused or aggravated by service.  

The examiner is also asked to opine as to whether the Veteran's numerous in service back complaints were the onset of a chronic condition or merely acute incidents of back pain. 

In forming an opinion the examiner is asked to consider the Veteran's post-service motor vehicle accidents in 1991. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


